Opinion of the Court
PER CURIAM:
We granted review to consider the sufficiency of the staff judge advocate’s post-trial advice to the general court-martial authority. The Government concedes error, and our examination of the record indicates that the concession is appropriate. The decision of the board of review is reversed. The record of trial is returned to The Judge Advocate General of the Navy for reference to a competent general court-martial authority for further proceedings in accordance with Articles 61, 64, and 65, Uniform Code of Military Justice, 10 USC §§ 861, 864, and 865. United States v Jenkins, 8 USCMA 274, 24 CMR 84; United States v Grice, 8 USCMA 166, 23 CMR 390.